

117 S94 IS: Hire Student Veterans Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 94IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Ms. Rosen (for herself, Mr. Moran, Mr. Cramer, Ms. Stabenow, Mr. Daines, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide the work opportunity tax credit with respect to hiring veterans who are receiving educational assistance under laws administered by the Secretary of Veterans Affairs or Defense.1.Short titleThis Act may be cited as the Hire Student Veterans Act.2.Work opportunity tax credit for hiring veterans receiving educational assistance under laws administered by the Secretary of Veterans Affairs or Defense(a)In generalSection 51(d)(3)(A) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , or, and by adding at the end the following new clause:(v)attending an educational institution by means of educational assistance provided under chapter 30, 31, 32, 33, or 34 of title 38, United States Code, or chapter 1606 or 1607 of title 10, United States Code..(b)Modification of minimum employment periodSection 51(i)(3)(A) of the Internal Revenue Code of 1986 is amended by inserting (other than a qualified veteran described in subsection (d)(3)(A)(v)) after In the case of an individual.(c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act.